DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chitturi et al. (US 2003/0080952) in view of Trundle et al. (US 8,350,694).
As per claim 1, Chitturi teaches a method comprising: based on user input via a first user interface of a first device, causing a first action (Chitturi, figs. 1 and 7 and [0005]-[0006], [0022], [0025]-[0026], and [0037]: The first device is the palm device with user input display; the device can receive user input through the device interface and perform actions associated with the inputs); based on a second device being connected with the first device, causing the second device to output a second user interface; and based on user input via the second user interface, causing a second action (Chitturi, figs. 1 and 7 and [0005]-[0006], [0022], [0025]-[0026], and [0037]: The palm device, or first device, can be connected to a display device, or second device; when the devices are connected, the display device is controlled to output a second user interface where input to the second user interface also results in performance of actions associated with the input).
Chitturi does not disclose
causing a first action associated with a security system;
causing a second action associated with the security system.
However, in the same art of devices with interfaces for controlling actions, Trundle, col. 1 line 65-col. 2 line 10, col. 5 line 48-col. 6 line 2, and col. 6 line 48- col. 7 line 26, teaches that a user interacting with an interface of a mobile device can control a security system for various actions.
In this combination, Chitturi’s palm device may include the security system control of Trundle’s mobile device. When Chitturi’s palm device is used separate from the display device, the user input controls actions of the security system, and when Chitturi’s palm device is controlled through connection with the display device, user input also controls actions of the security system since the display device is used as an extension to provide a larger interface, but for the same applications of the palm device.
At the time of the claimed invention it would have been obvious to one of ordinary skill in the art for Chitturi’s palm device to include application for security system control, as taught by Trundle. The motivation is to provide more convenience to a user of a security system by allowing the user to monition and control the security system from a mobile device and thus (Trundle, col. 7 lines 27-41). This allows for the user to monitor and control the security system even when remote from the security system.
As per claim 2 (dependent on claim 1), Chitturi and Trundle further teaches:
wherein the first device is configured to connect to the second device such that first user interface is obscured by the second device when the second device is connected with the first device (Chitturi, figs. 1 and 7: As seen in the figures, the palm device, including the palm device interface, may be obscured from view when connected to the display device).  
As per claim 3 (dependent on claim 1), Chitturi and Trundle further teaches:
further comprising deactivating, based on the second device being connected with the first device, the first user interface (Chitturi, [0022]: The palm device may shut of rendering the interface when connected to the display device to allow only rendering of an interface through the display device).  
As per claim 4 (dependent on claim 1), Chitturi and Trundle further teaches:
wherein the first action or the second action comprises at least one of: arming the security system; disarming the security system; configuring a sensor of the security system; modifying a profile of the security system; generate a test alert; or monitoring at least one sensor of the security system (Trundle, col. 7 lines 12-26 and col. 12 lines 39-61: The controlled actions from input to either the palm device interface or the display device interface include arming and disarming the security system and other control of a monitoring system).  
As per claim 5 (dependent on claim 1), Chitturi and Trundle further teaches:
wherein the first action comprises arming the security system and the second action comprises disarming the security system (Trundle, col. 7 lines 12-26 and col. 12 lines 39-61: The controlled actions from input to either the palm device interface or the display device interface include arming and disarming the security system).  
As per claim 6 (dependent on claim 1), Chitturi and Trundle further teaches:
wherein the first device comprises a dock configured to electrically connect with the second device and to support the second device in a fixed position relative to the first device (Chitturi, figs. 1 and 7 and [0021]-[0022]: As seen in the figures, the palm device includes connectors to dock with the display device and the two devices are held fixed together, thus have fixed position relative to each other).  
As per claim 7 (dependent on claim 1), Chitturi and Trundle further teaches:
wherein the first user interface comprises a first keypad and the second user interface comprises a second keypad (Trundle, col. 6 line 59-col. 7 line 7: The interface for controlling the security system includes a keypad; thus, in this combination, when the palm device is used for the interface, there is a first keypad, and when the palm device is connected to the display device, the interface presented on the display device includes a keypad, which is the second keypad).  
As per claim 8 (dependent on claim 1), Chitturi and Trundle further teaches:
wherein the first device comprises an alarm panel and the second device comprises one of a phone or a tablet computer (Chitturi, fig. 1 and [0021] and Trundle, col. 6 lines 19-28: The mobile device may replace a security system alarm panel, thus functions as the alarm panel; the display device is a tablet computer device).  
As per claim 9 (dependent on claim 1), Chitturi and Trundle further teaches:
further comprising sending video, received by the first device from a camera of the security system, to the second device for display (Trundle, col. 7 lines 27-41 and Chitturi, figs. 1 and 7 and [0021]-[0022]: The security system monitoring includes viewing camera captured video through the mobile device; in this combination the display device becomes the display for the palm, or mobile, device, thus the video is sent from the palm device to the display device).  
As per claim 10 (dependent on claim 1), Chitturi and Trundle further teaches:
further comprising causing the second device to indicate a state of the security system (Trundle, col. 14 lines 29-46: The security system monitoring on the mobile device includes displaying the state of the security system; in this combination, since the display device provides the interface to display applications for the palm device, the status information would also be indicated by the display device).  
As per claim 11, Chitturi and Trundle renders obvious all the limitations as in the consideration of claim 1 above since the components of claim 11 are the apparatus for performing the method of claim 1. Chitturi and Trundle further teaches:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first device to perform the operations (Chitturi, [0007] and [0020]-[0021]: The palm device includes processor and memory for executing applications, or stored instructions, to perform the operations of the palm device).
As per claim 12, Chitturi and Trundle renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 2 above.
As per claim 13, Chitturi and Trundle renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 3 above.
As per claim 14, Chitturi and Trundle renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 4 above.
As per claim 15, Chitturi and Trundle renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 5 above.
As per claim 16, Chitturi and Trundle renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 6 above.
As per claim 17, Chitturi and Trundle renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 7 above.
As per claim 18, Chitturi and Trundle renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 8 above.
As per claim 19, Chitturi and Trundle renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 9 above.
As per claim 20, Chitturi and Trundle renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 10 above.
As per claim 21, Chitturi and Trundle renders obvious all the limitations as in the consideration of claim 1 above since the components of claim 11 are the apparatus for performing the method of claim 1. Chitturi and Trundle further teaches:
non-transitory computer-readable medium storing instructions that, when executed, cause a first device to perform the operations (Chitturi, [0007] and [0020]-[0021]: The palm device includes processor and memory for executing applications, or stored instructions, to perform the operations of the palm device).
As per claim 22, Chitturi and Trundle renders obvious the limitations of claim 21 and further limitations are met as in the consideration of claim 3 above.
As per claim 23, Chitturi and Trundle renders obvious the limitations of claim 21 and further limitations are met as in the consideration of claim 4 above.
As per claim 24, Chitturi and Trundle renders obvious the limitations of claim 21 and further limitations are met as in the consideration of claim 5 above.
As per claim 25, Chitturi and Trundle renders obvious the limitations of claim 21 and further limitations are met as in the consideration of claim 7 above.
As per claim 26, Chitturi and Trundle renders obvious the limitations of claim 21 and further limitations are met as in the consideration of claim 8 above.
As per claim 27, Chitturi and Trundle renders obvious the limitations of claim 21 and further limitations are met as in the consideration of claim 9 above.
As per claim 28, Chitturi and Trundle renders obvious the limitations of claim 21 and further limitations are met as in the consideration of claim 10 above.
As per claim 29, Chitturi and Trundle renders obvious all the limitations as in the consideration of claim 1 above since the components of claim 11 are the system for performing the method of claim 1. Chitturi and Trundle further teaches:
the first device comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first device, cause the first device to perform the operations (Chitturi, [0007] and [0020]-[0021]: The palm device includes processor and memory for executing application, or stored instructions, to perform the operations of the palm device);
the second device comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the second device, cause the second device to perform the operations (Chitturi, [0007] and [0020]-[0021]: The display device also includes processor and memory for executing application, or stored instructions, to perform the operations of the display device).
As per claim 30, Chitturi and Trundle renders obvious the limitations of claim 29 and further limitations are met as in the consideration of claim 2 above.
As per claim 31, Chitturi and Trundle renders obvious the limitations of claim 29 and further limitations are met as in the consideration of claim 3 above.
As per claim 32, Chitturi and Trundle renders obvious the limitations of claim 29 and further limitations are met as in the consideration of claim 4 above.
As per claim 33, Chitturi and Trundle renders obvious the limitations of claim 29 and further limitations are met as in the consideration of claim 5 above.
As per claim 34, Chitturi and Trundle renders obvious the limitations of claim 29 and further limitations are met as in the consideration of claim 6 above.
As per claim 35, Chitturi and Trundle renders obvious the limitations of claim 29 and further limitations are met as in the consideration of claim 7 above.
As per claim 36, Chitturi and Trundle renders obvious the limitations of claim 29 and further limitations are met as in the consideration of claim 8 above.
As per claim 37, Chitturi and Trundle renders obvious the limitations of claim 29 and further limitations are met as in the consideration of claim 9 above.
As per claim 38, Chitturi and Trundle renders obvious the limitations of claim 29 and further limitations are met as in the consideration of claim 10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699